The appellants built a logging road on, and were cutting timber from the E. 1/2 of the S.W. 1/4 and the N.W. *Page 481 
1/4 of the S.E. 1/4 of section 13, township 4 south, range 15 west, in Pearl River county; the appellees claiming to be the owners of the land, exhibited an original bill against them, praying that their claim to the ownership of the timber on the land be canceled, that they be enjoined from maintaining and operating the logging road, for damages for the cutting of the timber, and injury to the land from the building and operation of the logging road. The case was tried on bill, answer, and proof, and the decree was in accordance with the prayer of the bill.
Lemuel Ladner, the husband of Belle Ladner, the appellee, owned the S.W. 1/4 of the S.W. 1/4 and a ten-acre strip of land of equal width across the entire south end of N.W. 1/4 of S.W. 1/4 and two acres of land in the S.E. corner of the N. 1/2 of S. 1/2 of N.W. 1/4 of S.W. 1/4 measuring 70 yards north and south by 140 yards east and west, all being in section 13, township 4 south, range 15 west, containing 52 acres more or less, on which he lived and which constituted his homestead.
The Edward Hines Yellow Pine Trustees owned a large body of wild and uncultivatable land, a part of which was the E. 1/2 of the S.W. 1/4 and the N.W. 1/4 of the S.E. 1/4, section 13, township 4 south, range 15 west. Ladner partially inclosed this land which adjoined that owned by him, and used it as a pasture for cattle. The Edward Hines Yellow Pine Trustees sold the land to the Goodyear Yellow Pine Company, and in 1931 they, together, filed a bill in equity in the Federal District Court against Ladner, praying that his claim to the lands be canceled. Mrs. Belle Ladner was not made a party to this suit.
The case was settled by an agreement under which a decree was rendered canceling Ladner's claim to the land. This agreement provided for the payment of a cash compensation to Ladner, and for the conveyance *Page 482 
to him of one hundred twenty acres of cut-over land, to be selected by him. About the time of the rendition of this decree of the Federal District Court, Ladner and his wife were divorced, and he executed to her a deed to the fifty-two acres of land owned by him, describing it as hereinbefore set forth. The deed then continued, "together with all improvements and appurtenances thereon or thereunder belonging, including all rights of reversion to roadways, timber, and other timber rights, easements, etc., now owned or which may at any time accrue to me as a result of my ownership of said lands."
Ladner then moved to Louisiana, and some time thereafter he selected the E. 1/2 of the S.W. 1/4 and N.W. 1/4 of S.E. 1/4, section 18, township 4 south, range 15 west, the land here in controversy, as the land to be conveyed to him under his agreement with the Yellow Pine Trustees and the Goodyear Yellow Pine Company. The latter company thereupon executed to Ladner a deed to the land so selected by him, reserving to itself and its assigns the timber growing thereon, with the right to enter the land, cut and remove the timber, and build necessary logging roads over and across the land therefor. Afterwards the Goodyear Yellow Pine Company built a logging road on the land and was proceeding to cut the timber therefrom when this suit was filed.
The appellants' contentions are:
First. The deed from Lemuel Ladner to Belle Ladner does not convey the land here in controversy.
Second. The decree of the Federal District Court canceling Ladner's claim to the land is res judicata of the appellees' claim thereto.
Third. The evidence does not disclose that Lemuel Ladner was in adverse possession of the land for ten years claiming it as his own.
The conclusion we have reached as to the first of these questions is decisive of the case, and the facts have been *Page 483 
set forth only in so far as they bear thereon. The deed from Lemuel Ladner to Belle Ladner does not describe the land here in controversy, but the appellees' contention is that the language of the deed, hereinbefore set forth, indicates that it was Ladner's intention to convey not only the fifty-two acres of land therein specifically described, but also the land here in controversy. They say that this language of the deed, construed in the light of the circumstances surrounding its execution, indicates such an intention on the part of Lemuel Ladner. The specific language of the deed alleged to indicate this intention on the part of Lemuel Ladner is the words "including all rights of reversion to roadways, timber, and other timber rights, easements, etc., now owned or which may at any time accrue to me as a result of my ownership of the lands."
If land can be described and conveyed by this language, as to which we express no opinion, it must be included therein by the use of the abbreviation "etc." for the term "et cetera." This term has no well-defined meaning; and if any meaning is to be given it here, that meaning must be "other things of like character." 21 C.J. 1255. Assuming for the purpose of the argument that this meaning can be here given it, it may be that timber and land are of like character; for timber enters into and is embraced in the word "land." Under this assumption the clause may be read as if written, "All rights of reversion to timber, land, and other timber rights, easements, etc., now owned or which may at any time accrue to me as a result of my ownership of the lands." The conveyance then is "of all rights of reversion to land." Ladner had no right of reversion to this land. He either owned it in fee or he had no interest therein. But if it can be said that the deed does not convey simply rights of reversion to land, but land itself, the title to which accrued, or would accrue, to Ladner as a result of his ownership of the land conveyed, *Page 484 
the result would be the same. The land in controversy in no way accrued to Ladner as such a result. The title thereto, if such be had, rested solely on adverse possession with which his ownership of the land conveyed was in no way connected, except that he was in possession of both tracts. His subsequently acquired title was by deed, the execution of which in no way resulted from his ownership of the land he here conveyed. It may be that Ladner intended to convey the land in controversy (however, he denies that he did so intend); but his deed does not indicate such an intention, and there is nothing therein that justifies a resort to the circumstances of its execution for its interpretation.
The appellees, therefore, are without title to, or interest in, the land, and their bill of complaint should have been dismissed.
Reversed, and bill dismissed.